Citation Nr: 1609511	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a headache disorder.    

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1976 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record reflects that the Veteran moved to Alabama during the pendency of this appeal and the RO in Montgomery, Alabama, currently has jurisdiction of the case.  

In October 2009, the Veteran was scheduled for his requested Board hearing before a Veterans Law Judge sitting at the RO.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

This matter was previously remanded in November 2009, May 2011, and January 2014 for further development and now returns to the Board for final appellate review. 

In August 2014, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and migraine headaches did not manifest within one year of service discharge.  

2.  An acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and psychoses did not manifest within one year of service discharge. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2006 letter, sent prior to the November 2006 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration records have been obtained and considered.  Neither the Veteran nor his representative have identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in December 2009, January 2010, June 2011, and February 2014 with respect to the issues decided herein.  While the Board previously determined that the December 2009 and January 2010 VA examinations did not consider the full record as the Veteran submitted additional evidence subsequent to such examinations and the June 2011 VA examinations did not properly consider the Veteran's lay statements regarding his headaches or provide a clear rationale with regard to his acquired psychiatric disorder, the Board finds that the February 2014 VA examinations are adequate to decide the issues on appeal as they are predicated on an interview with the Veteran, a review of the record, to include his in-service and post-service medical records, and an appropriate examination.  The Board finds that the conclusions reached by the VA examiners considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

As indicated previously, in November 2009, May 2011, and January 2014, the Board remanded the case for additional development.  In the November 2009 remand, the Board directed the AOJ to obtain updated treatment records, afford the Veteran a VA examination as to the claimed disabilities, and readjudicate the Veteran's claims in a supplemental statement of case.  As per the November 2009 remand directive, updated VA treatment records dated from April 2007 to November 2008 were obtained, the Veteran was afforded a VA examination in December 2009 and January 2010, and the Veteran's claims were readjudicated in a January 2011 supplemental statement of case (SSOC).  

The May 2011 remand directed that the AOJ obtain addendum opinions from the prior VA examiners so as to consider additional lay statements, send the Veteran a corrective VCAA notice notifying him of the amended 38 C.F.R. § 3.304(f), and readjudicate the Veteran's claims.  A May 2011 letter notified the Veteran of the amended regulation and requested that the Veteran send specific details of the trauma incidents that resulted in his claimed PTSD.  Addendum opinions were obtained in June 2011 and the Veteran's claims were readjudicated in a May 2012 SSOC.  

The January 2014 remand directed the AOJ to request that the Veteran identify all locations of VA treatment and obtain such records, obtain addendum opinions as to the etiology of the Veteran's claimed disabilities, and readjudicate the Veteran's claims.  In January 2014, the AOJ provided the Veteran with a letter requesting that he identify all treatment provides.  He subsequently provided authorization forms for private treatment providers and the AOJ requested such records.  The AOJ also obtained updated VA treatment records.  With regard to the requested addendum opinions, the remand requested that the examiner consider lay statements submitted on behalf of the Veteran, clarify whether the Veteran had a diagnosis of PTSD, and provide an etiological opinion as to the Veteran's diagnosed anxiety disorder, not otherwise specified.   The Veteran was afforded a VA examination in February 2014.  The February 2014 VA examiner considered lay statements in his opinion, provided an etiological opinion as to a depressive disorder, noting that such diagnosis was more accurate than an anxiety disorder based on the Veteran's symptoms, and found that the Veteran did not have a diagnosis of PTSD.  Finally, the AOJ readjudicated the Veteran's claims in a July 2014 SSOC.  

Based on the foregoing, the Board finds that the AOJ has substantially complied with the November 2009, May 2011, and January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system to include migraine headaches, and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while migraine headaches and psychoses are considered chronic diseases and thus subject to presumptive service connection, there is no indication that the Veteran's headaches are classified as migraines, or that he has a psychosis as defined by VA regulations at 38 C.F.R. § 3.384.  Therefore, presumptive service connection based on a chronic disease is not for application in this case.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder 

The Veteran seeks service connection for a headache disorder, which he claims was incurred during his service.  

An April 1976 service entrance examination was negative for any headache disorder.  The Veteran denied any relevant abnormalities in the accompanying Report of Medical History.  The January 1977 service separation examination was negative for any headaches or other relevant abnormalities.  A January 1977 Statement of Medical Condition noted that there had been no change in the Veteran's medical condition since his last examination earlier that month.  The remaining service treatment records are negative for complaints, treatments, or diagnoses related to any headache disorder.  Similarly, service personnel records are negative for complaints, treatments, or diagnoses related to a headache disorder.  

Post-service treatment records reflect complaints of headaches beginning in August 1995.  The August 1995 private physician, Dr. J.C.H., noted the Veteran's reports of headaches and flashbacks of electrocution.  A November 1995 private physician, Dr. L.R.M., noted the Veteran's complaints of headaches after the Veteran suffered from an accidental electrocution in March 1995.  

A December 2009 VA examination report noted that the Veteran suffered from an electrocution in March 1995 and that there are no documentations of headaches during the Veteran's service.  After a review of the Veteran's claims file and a physical examination, the December 2009 VA examiner diagnosed the Veteran with vascular headaches.  The VA examiner opined that it was less likely as not that the Veteran's headaches were a result of the Veteran's service.  As rationale, the VA examiner noted that there was no documentation of headaches during the Veteran's service and that the headaches were probably exacerbated by the March 1995 electrocution and by the Veteran's history of alcohol abuse.   

In February 2011, the Veteran's former wife submitted a statement on behalf of the Veteran.  In such statement, she indicated that the Veteran began to exhibit headache symptoms during service, after he heard about his mother-in-law becoming very ill and his wife expecting their first child.  In June 2011, the Veteran's mother submitted a statement noting that the Veteran started getting headaches during service and that he started to become more withdrawn after learning about "things that were going on here in the States while he was overseas."  In that same month, the VA received a statement from the Veteran's friend, J.L.B., who stated that the Veteran began to complain about headaches, which the friend noticed when the Veteran came home on leave during his service.  

A June 2011 VA examination report reflects the Veteran's reports that his headaches began during service when he took an emergency leave due to family issues.  The Veteran reported that his headaches have continued since then and he denied receiving treatment for his headaches during his service.  After a review of the Veteran's claims file, the June 2011 VA examiner diagnosed the Veteran with tension headaches.  The VA examiner opined that it was less likely as not that the Veteran's headaches were caused by or a result of his time in the service.  The VA examiner reasoned that there is no evidence for any headache condition during the Veteran's service.  

A February 2014 VA examination report provided a diagnosis of tension headaches after a physical examination and a review of the Veteran's claims file.  The February 2014 VA examiner noted the Veteran's report that he has experienced headaches for 'a long time' since service  and that, while his headache condition improved with pain medicines, the headaches are made worse when the Veteran is stressed or tries to concentrate.  The VA examiner opined that the Veteran's headaches are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that, while lay statements reported observing the Veteran's complaints of headaches upon his return from his service, a review of medical records reveal no history of complaints of headaches between 1977 and 1995.  The VA examiner noted that the Veteran suffered from an electrocution in 1995 and that it was not until after 1995 that the record reflects the Veteran's complaints of headaches.  

While the evidence of record shows that the Veteran has a diagnosis of a headache disorder, variously diagnosed as vascular and tension headaches, the probative evidence of record demonstrates that such disorder is not related to his service.  

In this regard, the Board places great probative weight on the February 2014 VA examiner's opinion that the Veteran's current headaches are less likely than not related to service, but rather related to the March 1995 electrocution accident.  The VA examiner reasoned that the Veteran's claim that his headaches were incurred in service is inconsistent with the medical record documenting no history of chronic headaches until after the March 1995 electrocution accident.  The VA examiner noted that, while he has considered the lay statements submitted by and on behalf of the Veteran, the claimed headache disorder was not related to service as there were no documented complaints or treatment of such condition until after the March 1995 electrocution.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current headache disorder is not related to service, service connection is not warranted.  

In reaching such determination, the Board notes that the Veteran has generally contended on his behalf that his headache disorder is related to his service.  As noted, the Veteran's mother, former wife, and friend each submitted a statement contending that the Veteran's headaches began in service, generally contending that the Veteran's headache disorder is related to his service. 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms, such as headaches.  As to the etiology of the headache disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between headaches and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his headache disorder to have little probative value as he is not competent to opine on such complex medical questions. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service headache symptoms and his current headache disorder.  In contrast, the February 2014 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his headache disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran and his loved ones have indicated that his headache disorder started during his service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran provided conflicting statements as to when his headaches began.  Specifically, while he contended that his headaches started while training at Fort Dix during his service in the November 2007 Substantive Appeal (VA Form 9), he indicated that his headaches began "when he came home on emergency leave due to family issues" while on active duty at the June 2011 VA examination.  Additionally, and as relevant to his family members and friend's statements regarding witnessing him experiencing headaches during service, such statements are inconsistent with the contemporaneous medical evidence.  Specifically, in the January 1977 Statement of Medical Conditions, the Veteran stated that there had been no changes to his medical condition since the January 1977 separation examination, which found no relevant abnormalities as to his headache disorder.  Furthermore, in the November 1995 psychiatric evaluation report, the private physician reported the Veteran's complaints of headaches "all since receiving 50,000 volts of electricity from an accidental electrocution in early March 1995."  Therefore, in light of these inconsistent statements, the Board finds the Veteran's, as well as his family members' and friend's, statements regarding his in-service onset of a headache disorder not to be credible.    

Therefore, the Board finds that the headache disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a headache disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, which he claims is related to his service. 

In addition to the general principles governing service connection, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). Id.

The Board notes that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV. 38 C.F.R. § 4.125(a) (2015).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).  The aforementioned changes do not apply to this case, as this case was certified to the Board prior to August 4, 2014.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b).  Additionally, the regulations pertaining to the adjudication of PTSD claims were amended during the pendency of the Veteran's appeal.  In this regard, such regulations provide that, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  However, such regulations are inapplicable to the instant case the Veteran has not alleged that his in-service stressors are related to combat or fear of hostile military or terrorist activity.  Similarly, he has not alleged that such are related to an in-service personal assault such that 38 C.F.R. § 3.304(f)(5) is also inapplicable.

An April 1976 service entrance examination was negative for any relevant abnormalities.   The Veteran denied any relevant abnormalities in the accompanying Report of Medical History.  The January 1977 service separation examination was negative for any psychiatric condition or other related abnormalities.  A January 1977 Statement of Medical Condition noted that there had been no change in the Veteran's medical condition since his last examination earlier that month.  The remaining service treatment records are negative for complaints, treatments, or diagnoses related to any acquired psychiatric disorder.  Similarly, service personnel records are negative for complaints, treatments, or diagnoses related to an acquired psychiatric disorder.  

Post-service treatment records reflect complaints of flashbacks to the March 1995 electrocution and depression beginning in August 1995.  The August 1995 private physician, Dr. J. H., noted the Veteran's reports of flashbacks and depression.  A September 1995 Disability Report noted that the Veteran suffered from PTSD and accompanying depression following the March 1995 electrocution.  In a November 1995 psychological evaluation, a private physician, Dr. L. M., noted the Veteran's complaints of flashbacks, impaired sleep, and depression since the March 1995 electrocution.  An October 2006 report reflects diagnoses of recurrent and severe major depression and PTSD.  A November 2006 VA treatment note reflects diagnoses of PTSD not service related, organic brain syndrome with history of having been electrocuted, and anxiety with depression.  

A January 2010 VA examination report reflected the VA examiner's finding that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  While the VA examiner reported that the Veteran's history reveals PTSD stressors, to include the March 1995 electrocution and his son's death in 2004, the VA examiner noted that these stressors occurred post-service.  

A June 2011 VA examination report reflected a diagnosis of anxiety disorder not otherwise specified (NOS). The VA examiner denied a diagnosis of PTSD under the DSM-IV criteria.   The VA examiner noted the Veteran's report of experiencing distress during service due to hearing about the death of his mother in law and his wife's miscarriage.  The VA examiner also noted the Veteran's report of PTSD symptoms in relation to post-service stressors and concluded that it was less likely as not that current symptoms were solely due to the Veteran's active duty service.

The February 2014 VA examination report reflected a diagnosis of depressive disorder with accompanying anxiety symptoms and an intellectual disorder.  The VA examiner noted that the current depressive symptoms were reported to be more prominent than anxiety symptoms and that current symptoms are best classified under the diagnosis of depressive disorder with anxious distress.  The VA examiner then opined that it was less likely than not current depression and accompanying anxiety symptoms were caused by or related to the Veteran's service.  As rationale, the VA examiner first noted the Veteran's report of some anxiety and depression during service after hearing about his wife's miscarriage and the death of his mother-in-law.  VA examiner then reasoned that the record does not reflect complaints or treatment for any mental disorder until 1995, while noting that the VA examiner considered the lay statements submitted on behalf of the Veteran and the Veteran's medical record.  The VA examiner noted that the record reflects that the onset of the Veteran's depression and anxiety symptoms seems to be after 1995, when the Veteran was electrocuted on the job and, after 2005, when the Veteran witnessed the death of his son.  

Further, the February 2014 VA examiner diagnosed the Veteran with an intellectual disorder based on scores from memory tests conducted in 1995 and 1998 and the Veteran's educational history.  The VA examiner opined that the intellectual disorder is a developmental disorder that was present from childhood and thus predated military service and not the result of on the job electrocution in 1995.  

The February 2014 VA examiner further found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria.  The VA examiner noted that, while the Veteran reported stress during service, such stressor was not adequate to support the diagnosis of PTSD.  Further, while the Veteran's reported stressors of having been electrocuted in 1995 and having witnessed his son's death in 2005 were adequate to support the diagnosis of PTSD, these stressors were post-service stressors not related to the Veteran's service.  The VA examiner also noted that available mental health treatment records found that the Veteran's psychiatric problems began after electrocution in 1995 and that there is no reference to earlier stressors or psychiatric symptoms.  

Based on foregoing, the Board initially notes that, while the most recent VA examinations do not find a diagnosis of PTSD, the Veteran was previously diagnosed with such disorder as a result of post-service stressors, to include the March 1995 electrocution and death of the Veteran's son in 2004/2005.  The Board notes that establishing service connection for PTSD requires a link between current symptoms of PTSD and an in-service stressor.  38 C.F.R. § 3.304(f).  Specifically, the November 1995 psychological evaluation noted a history of PTSD diagnosis but noted that the Veteran's psychiatric symptoms developed "only after he lost his job" after he was electrocuted in March 1995.  The November 2006 VA treatment record noted a previous diagnosis of PTSD not service related and organic brain syndrome with history of having been electrocuted.  The January 2010 and February 2014 VA examiners found that, while the Veteran's medical history revealed PTSD stressors adequate to support a diagnosis of PTSD, such stressors occurred post-service.  Further, the February 2014 VA examiner found that the Veteran's claimed in-service stressor of experiencing family issues while in service was not adequate for a diagnosis of PTSD.   

The Board places great probative weight on the February 2014 VA examiner's finding that the Veteran did not have a diagnosis of PTSD because the Veteran's description of in-service events during the examination did not meet the criteria for traumatic event required for a diagnosis of PTSD.  Although the February 2014 VA examiner noted that the Veteran's reported post-service stressors, to include the March 1995 electrocution and the death of his son, were adequate for a diagnosis of PTSD, the VA examiner noted that these stressors occurred after service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, the probative evidence of records demonstrates that, while the Veteran has a diagnosis of PTSD, such is related to post-service stressors.  

With regard to an acquired psychiatric disorder other than PTSD, the record reflects diagnoses of anxiety disorder and depressive disorder.  However, the Board finds that, as the probative evidence does not relate such to his military service, service connection for such disorders is not warranted.

In this regard, the Board places great probative weight on the February 2014 VA examiner's opinion that the Veteran's current psychiatric disorder is less likely than not related to service, but rather related to the March 1995 electrocution accident.  Based on consideration of lay statements, the VA examiner reasoned that the record does not reflect a complaint, treatment, or diagnosis of an acquired psychiatric disorder until 1995, when the Veteran suffered from an electrocution on the job. This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Niveves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current acquired psychiatric disorder other than PTSD is not related to service, service connection is not warranted.  

The Board notes that the Veteran has generally contended on his behalf that his acquired psychiatric disorder is related to his service.  As noted, the Veteran's mother, former wife, and friend each submitted a statement contending that the Veteran's acquired psychiatric disorder began in service and is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms, such as depression and anxiety.  As to the etiology of an acquired psychiatric disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between an acquired psychiatric disorder and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements from the Veteran and his family members regarding the etiology of his acquired psychiatric disorder to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service psychiatric symptoms and his current acquired psychiatric disorder.  In contrast, the February 2014 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his acquired psychiatric disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran and his family members have indicated that his acquired psychiatric disorder started during his service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran and his family members contended that his depressive disorder was incurred in service, in the January 1977 Statement of Medical Conditions, he stated that there had been no changes to his medical condition since the January 1977 separation examination, which found the Veteran to be psychiatrically normal.  An August 1995 private treatment note recorded the Veteran's complaint of persistent psychiatric symptoms, such as depression, anger, and flashbacks since the March 1995 electrocution accident and no reference to in-service injuries or incidents were made.  Further, an October 1995 private treatment record noted the Veteran's allegation that he was electrocuted on the job, which resulted in "a mental disorder-confusion, loss of concentration, and disorientation."  In light of these inconsistent statements and the outright contradiction by the objective medical evidence of record, the Board finds the Veteran's and his family members' statements regarding his in-service onset not to be credible. 

Therefore, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a headache disorder is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


